On Motion for Rehearing.
BOND, Justice.
In a motion for rehearing, plaintiff in error complained as to the findings of fact in our original opinion, in failing to note: (1) That the Wyatt Metal & Boiler Works had a storeroom or warehouse just across the street from ⅛ main plant, and on the same side of the street as was the café; (2) that the Wyatt Metal & Boiler Works had three gates to their main plant, and when Banks started across the street to his lunch two of the gates were locked, leaving only the gate near the shop office open for the convenience of the employees to go out of and from the main plant; (3) that at the time of the injury there was only one of the two restaurants across the street open; and (4) that the Wyatt Metal & Boiler Works had tried to get its employees to eat at that restaurant.
We attempted to give to the record in this case a fair and correct enunciation, depicting the surroundings of the place where the injured employee was required to work, the risks and hazards of his employment arising out of the work or business of his employer, and such matters as wé thought were necessary or ordinary or reasonably inherent in or incident to the conduct of the work or business in which Banks was engaged. The matters complained of did not escape our notice, but felt they were of no value to the issues raised, in view of plaintiff in error not stressing their importance. We amend our findings in respect to the particulars assigned. However, the record does not show, nor can it be contended, that at the time of Banks’ injuries he was going to the warehouse, or that the warehouse had anything to do with Banks’ going into the zone of danger in furtherance of his employer’s work or business. He voluntarily went out the open gate across the public street, and subjected himself to the risks and dangers of a public thoroughfare, on a mission of his own, to eat his lunch, which was neither required of him by his employment, nor could have been reasonably anticipated by his employer, and certainly, in going to his lunch, he was not in furtherance of the work or business of his employer, for which the insurance carrier assumed liability. He was privileged to eat his lunch within the plant or in automobiles, or go home or to the restaurant across the street, anywhere he may please to go. He chose to go to the café, open to the general public; he was the master of his own action, assuming the risk and hazards of his journey, for which neither his employer nor the insurance carrier could have prevented, and were in no way responsible for his injury.
We have again carefully considered plaintiff in error’s assignments, and see no reason to depart from our original conclusion; therefore, the motion for rehearing is overruled.
Motion overruled.
LOONEY, J., dissents.